 
PURCHASE AGREEMENT
 
THIS AGREEMENT (THE “AGREEMENT”) IS MADE THIS 6TH
 DAY OF MAY, 2011 BETWEEN


Megola Inc., (the “Purchaser”) a corporation incorporated under the laws of the
Nevada with its principal office in the city of Sarnia, wherein the Sellers and
Megola Inc. hereinafter shall be jointly referred in this Agreement as the
parties (the “Parties”)
 
-and-


1771601 Ontario Inc, (the “Seller”) a corporation incorporated under the laws of
Ontario with its principal office in the city of North York, wherein the
Purchaser and 1771601 Ontario Inc hereinafter shall be jointly referred in this
Agreement as the parties (the “Parties”)


RECITAL:


For the purpose of facilitating the acquisition described herein between the
Parties, the Parties wish to enter into this Purchase Agreement in order that
their respective obligations with respect to the terms and the conditions of the
business relationship (the “Relationship” or “Agreement”) can be defined and
agreed to.
 
THEREFORE IN CONSIDERATION OF THE TERMS AND CONDITIONS SET OUT IN THIS AGREEMENT
AND THE NON-DISCLOSURE AGREEMENT AND FOR OTHER GOOD AND VALUABLE CONSIDERATION,
THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES AGREE
AS FOLLOWS:
 
This Purchase Agreement memorializes the acquisition of certain Intellectual
Property Rights (IP), Patents, and Patents Pending between the Sellers (1771601
Ontario Inc) and Megola, Inc. (“MGON”), a Nevada corporation.
 
MGON is a public company whose stock is traded on the OTCBB.  At the closing, as
hereinafter described, Megola will acquire and own the following ;any patents,
patents pending and IP Rights developed and owned by the Sellers:
 
 
·
IP /Manufacturing  for the Anti-Fire Inhibitor recipe.



Consideration


Upon Closing Megola Inc. will pay a consideration of MGON restricted common
stock (“Stock Consideration”) of 1,000,000 shares as per Rule 144 and Megola
Inc. shall issue such stock in the name of the Seller and or its assigns.


Megola will also pay a consideration of restricted Series B Preferred shares of
250,000 which each Series B Preferred share has a stated value of $10 (ten
dollars) per share. Series B Preferred shares after restricted holding period
can be converted at $.10 to MGON common shares. Megola also have the option to
buyback Series B Preferred shares for cash consideration of same stated value of
Series B Preferred shares. Megola Inc. shall issue such stock in the name of the
Seller and or its assigns.
 
 
 

--------------------------------------------------------------------------------

 

Name Change.  Immediately following the Closing, MGON may change the name of the
recipe to a MGON brand name.


Approval.  On or before the Closing Date, each Party shall take all appropriate
and necessary corporate action to authorize the transactions in this Purchase
Agreement and obtain all required approvals and consents to the Acquisition,
including but not limited to approval by their respective Boards of Directors
and approval by their shareholders, if necessary.


1.           Confidentiality, and Further Covenants


On Closing, the Seller will supply MGON and its authorized representatives,
their:
 
 
a.
IP documentation and any initiated patent application (as per above);



The Parties agree to cooperate with each other in complying with any requests
and providing such materials as the other Party may request.
 
(b)      All confidential information which each Party or any of its officers,
employees, agents, consultants, or representatives (the “Receiving Party”), may
possess or may receive in the future pertaining to the business, affairs and
financial or other condition of the other Party (the “Disclosing Party”), shall
not be utilized, disclosed or made available to any other person or entity other
than current members of the Board of Directors, officers, employees, agents,
consultants, or representatives of either Party without the express written
consent of the Disclosing Party.  Notwithstanding the foregoing, neither Party
will be obliged to maintain confidentiality in respect of information that:
 
(c)           Notwithstanding the foregoing, the Parties acknowledge and agree
that:


 
(i)
each Party shall, on or before Closing, execute all such documents as may be
required to be executed by it under any applicable laws or regulations in order
to consummate the transactions in this Purchase Agreement;



 
(ii)
each Party shall co-operate with the other Parties with respect to all such
documents, including providing all information about the Party that such other
Parties may require for such filings;



 
(iii)
without limiting the generality of the foregoing, all documents required to be
filed with the SEC shall be filed, containing such information as required by
the SEC; and



 
(iv)
all other public notices to third parties and all other publicity or press
releases concerning the transactions in this Purchase Agreement shall be jointly
planned and co-ordinated by the Parties and no Party shall act unilaterally in
this regard without the prior consent of the other Party, such approval not to
be unreasonably withheld.



2.           Representations and Warranties


Each party represents and warrants to the other as follows and acknowledges that
each is relying on these representations and warranties in entering into
Purchase Agreement and performing its obligations hereunder.
 
 
2

--------------------------------------------------------------------------------

 

Due Incorporation - MGON is a corporation duly incorporated and validly existing
under the laws of Nevada.
 
Capacity and Due Authorization – Each party has the power and capacity and good
and sufficient right and authority to enter into this Purchase Agreement on the
terms and conditions herein set forth, to perform its obligations under this
Purchase Agreement.  The execution and delivery of this Purchase Agreement and
the completion of the transactions contemplated herein has been duly and validly
authorized by all necessary corporate action on the part of each party.
 
Manufacturing – MGON will continue to manufacture under their direction,
ownership and pricing.


Claim or Liens – The Sellers warrant that there are no liens, encumbrances or
any third party claims as it may pertain to royalties or ownership to the
aforementioned Patent Pending, or IP rights.


Litigation –There are no actions, suits, grievances or proceedings commenced,
pending or threatened against by or relating to the Sellers which may result in
the imposition of an encumbrance on the seller initiated Patent, Patent Pending
or IP Assets, impose material liabilities on MGON, or which may prevent, delay,
make illegal or otherwise interfere with the consummation of the transactions in
this Purchase Agreement.


Each party hereby represents and warrants to the other as follows and
acknowledges that each Company is relying on these representations made herein.
 
Due Incorporation -  MGON is a corporation duly incorporated and validly
existing under the laws of the State of Nevada.


Consideration Guarantee –  MGON guarantees that on the 6 months anniversary of
the signing of this Purchase Agreement the stock consideration given to the
Sellers (1771601 Ontario Inc) will have the following:


 
a.
issuing  a legal opinion from MGON council to remove restrictive legend from
certificate(s)



Buy Back Option – On the 6 months anniversary of the signing of the definitive
agreement, Megola will have the option of buying back the issued stock to
1771601 Ontario Inc for a price of no more than $.30 per share.


3.           Indemnification


Each party agrees to indemnify and hold harmless the other and its officers,
directors, agents, servants and employees with respects to all losses arising
out of any breach of representation, warranty or covenant made pursuant to the
agreement, including, without limitation, any representation or warranty with
respect to the existence of litigation or threatened litigation which may effect
the Assets.
 
 
3

--------------------------------------------------------------------------------

 

Each party will agree to indemnify and hold harmless the other with respect to
all losses arising out of any breach of any representation, warranty or covenant
made pursuant to the Agreement.
 
5.           Governing Laws


The validity and interpretation of this Purchase Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada. The parties to
this Purchase Agreement agree that any litigation arising out of the terms of
the proposed Merger set forth herein shall be commenced in courts located in the
State of Nevada. All parties, consent to the exclusive jurisdiction and venue of
the federal and state courts located in Nevada with respect to any action
arising under this Purchase Agreement.
 
6.           Amendment


This Purchase Agreement shall be amended only with the written consent of the
Parties.


7.           Counterparts


This Purchase Agreement may be executed in multiple counterparts by original or
facsimile signature, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.
 
8.           Brokers’ or Finders’ Fees


Each Party shall indemnify and hold the other Party harmless from any claim for
brokerage or finders’ fees arising out the transactions contemplated hereby by
any person claiming to have been engaged by either Party.
 
9.           Expenses


Except as provided herein, each party shall bear its own expenses in connection
with the preparation for the consummation of the transaction in this Purchase
Agreement.
 
10.         No Binding Effect


The understandings contained herein constitutes a binding agreement between the
parties
 
 
4

--------------------------------------------------------------------------------

 

The foregoing Purchase Agreement is accepted, approved and agreed to by Megola
Inc., this 6th day of May, 2011



 
Megola Inc.
           
By:
     
Name:
Joel Gardner
   
Title:
President & CEO
 



The foregoing Purchase Agreement is accepted, approved and agreed to by
___________________ for 1771601 Ontario Inc this  6th day of May, 2011



 
1771601 Ontario Inc
         
By
   
 
Name:Vince Verduci
   
Title: Managing Partner
         
By
     
Name: Joe Bruzzese
   
Title: Managing Partner
 

 
 
5

--------------------------------------------------------------------------------

 